MURNAGHAN, Circuit Judge,
dissenting from the denial of rehearing en banc:
In view of the Fourth Circuit’s established practice of treating one of its panel decisions as binding precedent until there has been an overruling en banc, e.g., Doe v. Charleston Area Medical Center, Inc., 529 F.2d 638, 642 (4th Cir.1975), we were compelled to the result outlined in our per curiam opinion. However, I regard as simply wrong the estimate made in Wilson v. Ford Motor Co., 656 F.2d 960 (4th Cir.1981), of what rule of law the North Carolina Supreme Court would lay down if confronted by the facts in Wilson or the facts in the present case.
The rule set out in Wilson is one of proximate cause. The case holds that, however foreseeable in fact the likelihood of injury might be, an automobile manufacturer, as a matter of law, is free to ignore the inevitable consequences of its negligence when the chain of events triggering a plaintiff’s injury (including injury due to the negligent construction of the vehicle) originates with the negligence of a third party. North Carolina law makes clear, though, that “it is only in exceptional cases, in which reasonable minds cannot differ as to foreseeability of injury, that a court should decide proximate cause as a matter of law.” Williams v. Carolina Power & Light Co., 296 N.C. 400, 403, 250 S.E.2d 255, 258 (1979). And even where, apparently for policy rea*828sons, North Carolina courts have relieved a class of defendants from excessive liability through proximate cause rules, North Carolina has been willing to draw reasonable lines that will permit cases that cry out for the imposition of tort liability to go to a jury. Compare Williams, supra, with Pugh v. Tidewater Power Co., 237 N.C. 693, 75 S.E.2d 766 (1953). See also Dupree v. Batts, 276 N.C. 68, 170 S.E.2d 918 (1969).
There is to be considered the by no means negligible authority of Seese v. Volkswagenwerk A.G., 648 F.2d 833 (3d Cir.1981), which addressed the very “crashworthiness” question presented by Wilson and the instant case. Seese came to the contrary conclusion that North Carolina tort law did include an actionable tort based on uncrashworthiness. The court stated, with persuasive authority to back it up:
In the absence of any expression by North' Carolina and a split of authority by federal courts in that state, a prediction as to the law North Carolina would adopt can only be based on the greater persuasiveness of one of the conflicting theories, with an eye to the nationwide trend in judicial and legislative law-making. ... [W]e are not disposed to base our prediction of North Carolina law on an outdated and repudiated doctrine. Like the district court here, we too are convinced that North Carolina is more likely to follow the enlightened rule of Larsen [v. General Motors Corp., 391 F.2d 495 (8th Cir.1968)] rather than the rule of Evans [v. General Motors Corp., 359 F.2d 822 (7th Cir.1966)].
648 F.2d at 841.
It is of no little importance that Judge Adams, the dissenter in Seese, did not reason that there was no uncrashworthiness tort in North Carolina. To the contrary, he accepted that there was such a North Carolina tort and found fault in the manner of computing damages. He voted for “remand for a reassessment of damages, . . . to retry the crashworthiness claim . . . . ” Seese, supra, 648 F.2d at 856.
Hence, for the purposes of our decision, made at a point in a case’s development before damages have even been addressed, much less assessed, all members of the Seese court agree that North Carolina courts would permit recovery, upon an adequate showing of the car manufacturer’s contribution to the injuries suffered as a consequence of uncrashworthiness.
Bearing in mind the likelihood that North Carolina will be unlikely to have an opportunity to consider a case raising the issue,1 we owe a duty not to shrug off an erroneous decision on the grounds that, if incorrect, it will all in due course be set straight by a North Carolina court.
It would be possible, on the basis of North Carolina authority, to construct narrow distinctions stringently circumscribing Wilson and in effect restricting it to the very facts of the particular case. However, that would be overruling in all but name, and the procedure is not a congenial one so far as I am concerned, given our rule developed in a sense of, and with the purpose of maintaining, collegiality.
Without in any way intimating what would happen if the case were permitted to be submitted to a jury, I am satisfied that, under North Carolina law, the allegations pleaded by the plaintiff, if made out at trial, are sufficient to permit recovery. I therefore dissent from our refusal to reconsider the question en bane which has the regrettable consequence of perpetuating an incorrect assessment of North Carolina law.

. The absence of a significant producer of motor vehicles in the state suggests that diversity jurisdiction will almost surely exist, or that the suit will be brought in some other state, whose capacity to deal with North Carolina law should be no greater than ours. We, after all, since there is diversity jurisdiction, especially appreciating that North Carolina has not adopted a referral statute permitting certification of a controlling question of state law to the North Carolina Supreme Court, have a significant role to play, for which our deference to North Carolina courts in practical operation, for the purposes of the particular question of state law, is only theoretical, not real. A case is not likely to generate damage claims of $10,000 or less, and no car manufacturer is apt to fail to remove when sued in a North Carolina court so long as Wilson and the panel opinion in the instant case remain dispositive.